Citation Nr: 0122476	
Decision Date: 09/14/01    Archive Date: 09/19/01

DOCKET NO.  97-10 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from March 1976 to 
September 1977. 

This case arises before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1996 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO), that denied the above claim.  

In February 1999, the veteran appeared for a hearing before 
the undersigned Board member.  See 38 U.S.C.A. § 7107(c) 
(West Supp. 2001).  The hearing was held only for the purpose 
of the veteran saying that he did not want a hearing. 


REMAND

A remand is required for compliance with VA's duty to assist.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630, et seq. (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  Although the Board sincerely 
regrets the additional delay, it is necessary to ensure that 
there is a complete record upon which to decide the veteran's 
claim so that he is afforded every possible consideration.

The veteran's service personnel records show that he violated 
an order not to sleep on fire guard duty in April 1976 and 
used marijuana in August 1976.  His service medical records 
disclose that he had emotional and attitude problems in 
September 1976.  He was placed in the CDAAC rehabilitation 
program for two months.  On separation examination in 
September 1977, psychiatric evaluation was normal.  Post-
service medical records disclose that he was diagnosed as 
having major depression in 1993. 

VA has a duty to obtain a medical opinion when such opinion 
is necessary to make a decision on a claim.  See 38 U.S.C.A. 
§ 5103A(d) (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)(4)).  
A medical opinion is necessary when the evidence of record 
contains competent evidence that the veteran has a current 
disability and indicates that disability may be associated 
with the veteran's active military service, but does not 
contain sufficient medical evidence to render a decision. 

Here, the record does not contain sufficient medical evidence 
to support the veteran's claim that his current psychiatric 
disorder arose during or is attributable to his military 
service.  Whether the disease was manifest in service, or, if 
a psychosis, during the first year post-service, or may be 
attributable to any exposure in service is a question 
requiring medical expertise.  Accordingly, the veteran should 
be afforded a VA examination in order to obtain an opinion as 
to whether his psychiatric disorder may be associated with 
his active military service. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Schedule the veteran for a VA 
psychiatric examination.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner 
prior to the requested examination.  The 
examiner should indicate in the report 
that the claims file was reviewed.  All 
necessary tests should be conducted, and 
the examiner should provide an opinion as 
to the date of onset and etiology of the 
veteran's current psychiatric disorder.  
The examiner should state whether it is at 
least as likely as not that any current 
psychiatric disorder had its onset during 
active service or is related to any in-
service disease or injury.  The examiner 
must provide a comprehensive report 
including complete rationales for all 
conclusions reached.

2.  Thereafter, ensure that the medical 
report is in complete and in full 
compliance with the above directive.  If 
the report is deficient in any manner or 
fails to provide the specific opinion 
requested, it must be returned to the 
examiner for correction.  38 C.F.R. § 4.2 
(2000); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

3.  Readjudicate the veteran's claim on 
appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  Then, if the decision with 
respect to the claim on appeal remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.  

Then, the claims folder should be returned to the Board for 
further appellate consideration, if in order.  The veteran 
need take no action until he is so informed. He has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and to 
comply with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 


